Citation Nr: 1605432	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to restoration of a 60 percent disability rating for service-connected hypertension, including whether the reduction in compensation from 60 percent to 20 percent effective May 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from July 1999 to November 2006.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision of the VA RO in Waco, Texas, which reduced the rating for the service-connected hypertension from 60 percent to 20 percent effective May 1, 2008.

This issue was remanded by the Board for further development in May 2015, which has since been conducted.

The issue of entitlement to service connection for heart disease has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Effective May 1, 2008, the evidence of record does not reflect that the Veteran's service-connected hypertension manifested with a diastolic pressure of predominantly 120 or more.


CONCLUSION OF LAW

The reduction of the rating assigned to the Veteran's service-connected hypertension from 60 percent to 20 percent, effective May 1, 2008, was proper, and restoration is denied.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The issue on appeal did not arise from an application as contemplated in 38 U.S.C.A. § 5103(a), but was adjudicated by the RO on its own in light of a VA medical examination.  Accordingly, the issue on appeal here is not subject to the VCAA notification requirements.  Instead, rating reductions have their own special notice requirements, which will be discussed below.  See 38 C.F.R. § 3.105.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  

The Board notes that this issue was remanded in May 2015 in order to obtain outstanding VA and private treatment records.  Upon remand, the RO substantially complied with the Board's remand directives by updating the claims folder with relevant VA treatment records and by issuing the Veteran a letter in June 2014 requesting that he submit an Authorization and Consent to Release Information form pertaining to any treatment he has received for his hypertension.  The Board notes that the Veteran did not submit any such release forms or provide identifying information pertaining to private healthcare providers.  As such, all available records have been obtained, to the extent possible.  

Further, the Board notes that the Veteran was afforded a VA examination to address the severity of his hypertension in November 2007.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an April 2007 rating decision, the RO granted service connection for hypertension and assigned a 60 percent evaluation, effective November 30, 2006, under Diagnostic Code 7101.  In a December 2007 rating decision, the RO proposed to decrease the 60 percent evaluation to 20 percent.  In a February 2008 rating decision, the RO decreased the 60 percent evaluation assigned to the Veteran's hypertension to 20 percent, effective May 1, 2008.  The Veteran asserts that reduction of this rating was improper and is seeking entitlement to restoration of the 60 percent evaluation, effective May 1, 2008.

VA evaluates rating reductions based upon the time the rating has been in effect.  In the present case, the 60 percent rating was effective between November 30, 2006, to April 30, 2008.  For disability ratings in effect for less than 5 years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13; see also Brown v. Brown , 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Generally, in considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Care must be taken to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420-22   (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under Diagnostic Code 7101, a 10 percent evaluation is provided when evidence demonstrates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, and a minimum of 10 percent is also assigned when there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure is 200 or more.  A 40 percent evaluation is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.
The Board has reviewed all pertinent VA medical records.  Specifically, in February 2007, the Veteran underwent a VA examination, at which it was noted that he had poor control of his hypertension, with left arm weakness intermittently and headaches which he associates with his hypertension.  It was noted that the Veteran was on an unknown hypertensive medication that made him urinate a lot.  His blood pressure was recorded at 172/123, 180/137, and 175/131.

In November 2007, the Veteran underwent another VA examination, at which he was noted as taking a low dose diuretic, despite poor control of blood pressure.  He reported that his blood pressure was always high but that no changes had been made in his medication.  It was noted that the Veteran had no symptoms that were clearly related to hypertension.  He had no symptoms of headache, dyspnea, chest pain, congestive heart failure, vision, or mental changes.  His blood pressure was recorded at 170/116, 160/110, and 182/118.  

In May 2009, the Veteran underwent another VA examination, at which his blood pressure was recorded at 164/116, 166/118, and 184/122.  The Veteran denied complications of hypertension, to include heart disease and kidney problems. He reported some shooting pain in his arms and tingling in different parts of his body.  It was noted that he recently had a brief presyncopal episode the previous weeks that appeared to be associated with orthostasis.  

At an October 2012 VA examination, his blood pressure was recorded at 150/110 and 148/98.  The Veteran reported occasionally feeling lightheaded. 

The Board has also reviewed the Veteran's VA treatment records, which document blood pressure readings of 128/80, 138/92, 134/81, 130/84, 124/89, 115/76, 123/83, and 124/79.  See VA treatment records, June 2009, November 2011, December 2011, May 2012, September 2013, December 2013, October 2014, and March 2015.  Additionally, the Board notes that the Veteran's blood pressure was recorded as 165/127, 171/123, and 187/128 in August 2011.  However, it was also noted that he had been out of his blood pressure medication for a month.

The Board notes that, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2015).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i) (2015).

On review, it appears that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) and the Veteran does not contend otherwise.  The Veteran was notified of the proposed reduction and was given an opportunity to submit additional evidence and/or request a hearing.

The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e) (2015).  

Having concluded that the RO correctly followed the necessary procedures to reduce the 60 percent rating, the Board must consider whether a reduction from 60 percent to 20 percent was correct based on the evidence of record.  

In this regard, the Board notes that the February 2008 rating decision reduced the evaluation to 20 percent as of May 1, 2008, based on the results from the November 2007 VA examination report.  Specifically, this examination reported recorded the Veteran's blood pressure at 170/116, 160/110, and 182/118.  These results demonstrated that the Veteran's hypertension had improved since the February 2007 VA examination, at which his blood pressure was recorded at 172/123, 180/137, and 175/131. 

As noted above, under Diagnostic Code 7101, a 40 percent evaluation is warranted for hypertension with diastolic pressure predominantly 120 or more, and a maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.  Therefore, the Board finds that the February 2008 rating decision was proper to reduce the 60 percent evaluation assigned to the Veteran's service-connected hypertension to 20 percent, as the Veteran was specifically noted in the November 2007 VA examination report as not meeting the criteria for an evaluation in excess of 20 percent.  In fact, the Board notes that the November 2007 VA examination report reflects that the Veteran's systolic pressure readings at that time did not even meet the criteria for a 20 percent evaluation, as his systolic pressure was not recorded at 200 or more.  The November 2007 systolic readings actually more closely reflect the criteria for a 10 percent evaluation.  However, based on the November 2007 diastolic readings being predominantly greater than 110 but less than 120, the Board finds the restoration of the 20 percent evaluation is accurate in this case. 

The Board has also reviewed all other relevant evidence of record.  However, the Board finds that there is no other objective medical evidence of record demonstrating that the Veteran's service-connected hypertension met the criteria for a 60 percent evaluation under Diagnostic Code 7101, as of May 1, 2008.  

The Board notes the representative's suggestion in the December 2010 Statement of Accredited Representative in Appealed Case that the blood pressure recorded at the November 2007 and May 2009 VA examinations could be anomalies, as opposed to patterns.  However, the Veteran has submitted no objective evidence to support this assertion.  

As noted above, post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  In this regard, the Board has reviewed all medical evidence accumulated in the claims file since May 1, 2008.  With the exception of a brief time in August 2011 when the Veteran stopped taking his medication, the VA medical evidence of record reflects that the Veteran's hypertension demonstrated sustained improvement in the years following the May 1, 2008, reduction, with his diastolic pressure routinely recorded at less than 120 and his systolic pressure routinely recorded at less than 200.  Therefore, as the objective medical evidence of record reflects that the Veteran's service-connected disability did not meet the criteria for an evaluation in excess of 20 percent as of May 1, 2008, his evaluation was properly reduced and should not restored.    

The Board has considered the Veteran's assertions in his September 2008 substantive appeal that his hypertension resulted in various symptoms, to include headaches, muscle weakness, fainting, and impotence.  Further, in the November 2014 Appellant's Brief, the representative asserted that the Veteran's hypertension manifested with lightheadedness, presyncopal incidents, shooting pain in his arms, and tingling in different parts of the body.  Finally, in the September 2015 Appellant's Post-Remand Brief, the representative contended that the Veteran's hypertension was uncontrolled, and, therefore, it was inappropriate to reduce his rating, and that a May 2012 Troponin test showed positive myocardial necrosis, which could be indicative of a potential heart attack.  However, the Board notes that the November 2007 VA examination report specifically found that the Veteran had no symptoms that were clearly related to hypertension.  Moreover, the Board finds there is no medical evidence in the claims file to support the contentions that the Veteran experienced these symptoms because of his hypertension, as of May 1, 2008.  While the Board has considered the Veteran's lay assertions regarding symptomatology and finds that he is competent to report experiencing such symptoms, there is no indication in the claims file that he has medical training or expertise in cardiovascular disease, which would render him competent to link such symptoms to his service-connected hypertension.

In conclusion, in review of all relevant evidence of record, the Board finds that entitlement to restoration of the prior 60 percent evaluation for hypertension is not warranted as of May 1, 2008, and the February 2008 rating decision that reduced the evaluation for the hypertension from 60 percent to 20 percent, as of May 1, 2008, was proper.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 



ORDER

The February 2008 rating decision that reduced the evaluation for service-connected hypertension from 60 percent to 20 percent, effective May 1, 2008, was proper.

Entitlement to restoration of the prior 60 percent evaluation, effective May 1, 2008, for service-connected hypertension is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


